Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/28/2022 has been entered. Claims 1-16 remain pending in this application. Claim 1 has been amended. Claim 16 is new. Applicant's amendments to the specification have overcome the objection set forth in the Non-Final Office Action mailed 07/14/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)   as being anticipated by Kang (US 20190067803 A1), hereinafter Kang.

Regarding claim 1, Kang discloses a wearable training computer (See at least Fig. 1, 100, [0050] “In FIG. 1, a wrist-mounted electronic device may be understood as a smart watch.”), comprising: a global navigation satellite system, GNSS, antenna arrangement (See at least Fig. 10A-10B, [0101] “According to an embodiment, since one point of the display 130 operates as a parasitic patch antenna connected with the ground region, receive performance may increase. For example, in the case of receiving a signal, such as a GPS signal, from a satellite for the purpose of seizing position information of the wearable device 100, the receive performance of an antenna may increase”) configured to provide a group of antenna configurations for receiving a GNSS signal, wherein each antenna configuration provides different radio frequency properties (See at least Figs. 10A-10B, [0104]-[0107] “The control circuit of the wearable device 100 may control the open/short of switches connected with the metal structure 101 depending on a situation. For example, since a direction of an antenna continuously changes in a situation where the user wears the wearable device 100 and walks, the control circuit may close the switches to allow the antenna to operate in a loop mode. For another example, in the case where the user looks at the display 130 of the wearable device 100, the control circuit may open the switches to allow the antenna to operate in a patch mode.”); a measurement circuitry configured to measure performance of the GNSS antenna (See at least [0106]-[0109] Kang discloses predetermined performance measures associated to antenna configurations and activities. Kang further discloses the selection of one antenna mode as better than another and thereby performs ‘ranking’, which is a form of measurement. [0121] “In addition to the loop mode and the patch mode, the control circuit may secure optimal performance by appropriately controlling the open/close of the switches in operation 1111 depending on a current operating state” Kang discloses a control circuit configured to optimize performance, it is therefore implicit that performance is measured in relation to the GNSS antenna configuration.); and a processing circuitry configured to select, based on at least an activity type of a user of the wearable training computer, a subset of the antenna configurations from the group of the antenna configurations (See at least Fig. 11, [0117]-[0118] “In operation 1105, the wearable device 100 may determine an antenna mode appropriate for a current state. The wearable device 100 may use information about the wearing state and/or movement collected in operation 1103 for the purpose of determining the antenna mode.”), the subset of the antenna configurations comprising a plurality of antenna configurations (See at least [0119]-[0120] “For example, as described with reference to FIGS. 10A and 10B, in the case where the golf or running application is being executed, the control circuit may determine that the patch mode in which a GPS signal is well received is appropriate. […] In this case, the wearable device 100 may open ground switches (e.g., SW1, SW2, and SW3) in operation 1107, and may operate the antenna in the patch mode for the purpose of well receiving the GPS signal. For another example, in the case where the movement sensed by the motion sensor corresponds to walk or running, it may be determined that a direction of the antenna continuously changes; thus, the control circuit may determine that the loop mode is appropriate. In this case, the wearable device 100 may close at least a part of the ground switches (e.g., SW1, SW2, and SW3) in operation 1109, and may operate the antenna in the loop mode” Kang discloses several activities and for example includes a running group, wherein the antenna configurations for running comprises a subset of loop and antenna modes), and the processing circuitry being further configured to select, from the subset of the antenna configurations based on real-time measured GNSS antenna performance, an antenna configuration for receiving the GNSS signal (See at least Fig. 11, [0121] “In addition to the loop mode and the patch mode, the control circuit may secure optimal performance by appropriately controlling the open/close of the switches in operation 1111 depending on a current operating state”, [0109] Also, the control circuit may perform switching to an antenna pattern which is appropriate for an application being executed. For example, in the case where an application such as a golf application, a swimming application, or a running application is being executed, the wearable device 100 needs to obtain an exact position of the user through the GPS. In this case, to receive a satellite signal well, the wearable device 100 may open all the switches such that the antenna has a directional antenna pattern. Kang discloses GPS real-time updates to antenna performance based on activity performed with the assumption that certain configurations are optimized for more or less exact positioning performance.).

Regarding claim 2, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses wherein the processing circuitry is configured to change, based on the GNSS antenna performance measurement, the selected antenna configuration to another antenna configuration of the subset (See at least Fig. 10A-10B, [0121] “In addition to the loop mode and the patch mode, the control circuit may secure optimal performance by appropriately controlling the open/close of the switches in operation 1111 depending on a current operating state”).

Regarding claim 3, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the processing circuitry is configured to detect periodicity in a movement of the wearable training computer during the activity, wherein the processing circuitry is further configured to select the antenna configuration based on the detected periodicity (See at least [0107] “The motion sensor may, for example, and without limitation, correspond to at least one or more of, for example, an acceleration sensor, an inertial sensor, a gyro sensor, or the like. In the case where the movement sensed by the motion sensor is determined as corresponding to walk or running, for example, as the loop mode is appropriate (e.g., as a direction of an antenna continuously changes)” Kang discloses a ‘loop mode’ for continuous changes corresponding to sensing of movement corresponding to walking or running).  

Regarding claim 6, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the wearable training computer further comprises an inertia measurement unit, IMU (See at least [0107] “The mode change may be performed based on a sensor mounted on the wearable device 100 or an application being executed in the wearable device 100. For example, the wearable device 100 may include a motion sensor which senses the movement of the wearable device 100. The motion sensor may, for example, and without limitation, correspond to at least one or more of, for example, an acceleration sensor, an inertial sensor”), configured to determine at least one of a position and an orientation of the wearable training computer, wherein the processing circuitry is further configured to select, based on the at least one of the position and the orientation, the antenna configuration (See at least [0107] “However, in the case where a direction of a display sensed by the motion sensor is determined as facing a specific direction or being maintained in the specific direction, the control circuit may sense that the user looks at a screen of the wearable device 100 and may operate the antenna in the patch mode”).  

Regarding claim 7, Kang, as shown above, discloses all of the limitations of claims 1 and 6. Kang additionally discloses the wearable training computer further comprises the IMU comprises at least one of a gyroscope, an accelerometer, and a magnetometer (See at least [0107] “The motion sensor may, for example, and without limitation, correspond to at least one or more of, for example, an acceleration sensor, an inertial sensor, a gyro sensor, or the like”).

Regarding claim 8, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the processing circuitry is configured to determine, based on an input of the user of the wearable training computer, the activity type of the user of the wearable training computer (See at least Fig. 10A-10B, [0118] “Also, the wearable device 100 may utilize an application or a function being currently executed, as information for determining the antenna mode.” [0119] “For example, as described with reference to FIGS. 10A and 10B, in the case where the golf or running application is being executed, the control circuit may determine that the patch mode in which a GPS signal is well received is appropriate”).

Regarding claim 10, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the processing circuitry is configured to determine, based on a training program saved on a database (See at least Fig. 18, 1846, [0047] “generic-purpose processor (e.g., a central processing unit (CPU) or an application processor) which performs corresponding operations by executing one or more software programs which are stored in a memory device, or the like” [0204] “The database manager 1846 may generate, search for, or modify database that is to be used in at least one application of the application 1870.” Kang discloses software programs stored on memory devices and further discloses the use of a database implicitly through mention of a database manager), the activity type of the user of the wearable training computer (See at least Fig. 11, 1103, [0107] “In the case where the movement sensed by the motion sensor is determined as corresponding to walk or running, for example, as the loop mode is appropriate”).

Regarding claim 14, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the activity type is a sports type incorporating GNSS positioning of the wearable training computer (See at least [0119] “For example, as described with reference to FIGS. 10A and 10B, in the case where the golf or running application is being executed, the control circuit may determine that the patch mode in which a GPS signal is well received is appropriate.”).

Regarding claim 15, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the antenna arrangement comprises: a GNSS antenna (See at least [0004] “a wearable electronic device which is currently being supplied includes an antenna for supporting a global navigation satellite system (GNSS)”); a radio frequency switch with multiple contact points to a GNSS antenna (See at least Fig. 10A, [0066] “For example, the metal structure 101 may include a plurality of switches which electrically connect the ground region of the PCB 160 with the metal structure 101. In an embodiment, the control circuit may close or open the plurality of switches to allow the metal structure 101 to be connected with the ground region of the PCB 160 at one or more points.”); a GNSS signal processing circuitry configured to process a received GNSS signal, wherein the radio frequency switch is configured, under the control of the processing circuitry to interchangeably couple each of the contact points to one or more of the GNSS signal processing circuitry, ground, and open to realize the group of antenna configurations (See at least Fig. 10A, [0066] “For example, the metal structure 101 may include a plurality of switches which electrically connect the ground region of the PCB 160 with the metal structure 101. In an embodiment, the control circuit may close or open the plurality of switches to allow the metal structure 101 to be connected with the ground region of the PCB 160 at one or more points.”).

Regarding claim 16, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the measured GNSS performance comprises a quality of the GNSS signal. (See at least Fig. 11, [0121] “In addition to the loop mode and the patch mode, the control circuit may secure optimal performance by appropriately controlling the open/close of the switches in operation 1111 depending on a current operating state”, [0109] Also, the control circuit may perform switching to an antenna pattern which is appropriate for an application being executed. For example, in the case where an application such as a golf application, a swimming application, or a running application is being executed, the wearable device 100 needs to obtain an exact position of the user through the GPS. In this case, to receive a satellite signal well, the wearable device 100 may open all the switches such that the antenna has a directional antenna pattern. Kang discloses GPS real-time updates to antenna performance based on activity performed with the assumption that certain configurations are optimized for more or less exact positioning performance.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Yun (US 10871751 B2), hereinafter Yun.

Regarding claim 4, Kang, as shown above, discloses all the limitations of claims 1 and 3. Kang does not explicitly disclose the processing circuitry is configured to change the antenna configuration periodically with the same periodicity as the detected periodicity of the movement. However, Yun, in the same or in a similar field of endeavor, discloses the processing circuitry is configured to change the antenna configuration periodically with the same periodicity as the detected periodicity of the movement (See at least Claim 1 “when the movement sensed by the motion sensor is determined as a direction of an antenna continuously varies in a specific period, control the plurality of switches to allow the antenna to operate in a loop mode, the loop mode being formed based on at least the metal structure and the ground area, and when a direction of a display sensed by the motion sensor corresponds to a specific direction in the specific period, control the plurality of switches allow the antenna to operate in a patch mode”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the periodic antenna configuration system disclosed by Yun. One would have been motivated to do so in order to implement a high efficiency antenna (See at least Col. 2 Lines 48-52 “In accordance with various aspects of the present disclosure, it may be possible to implement an antenna having high efficiency and directivity by using a metal housing of a wearable electronic device and a metal structure of a display”).

Regarding claim 5, The combination of Kang and Yun, as shown above, discloses all the limitations of claims 1, 3, and 4. Kang does not explicitly disclose the processing circuitry is configured to switch between at least two antenna configurations of the subset during each of a plurality of periods of the movement. However, Yun, in the same or in a similar field of endeavor, discloses the processing circuitry is configured to switch between at least two antenna configurations of the subset during each of a plurality of periods of the movement (See at least Claim 1 “when the movement sensed by the motion sensor is determined as a direction of an antenna continuously varies in a specific period, control the plurality of switches to allow the antenna to operate in a loop mode, the loop mode being formed based on at least the metal structure and the ground area, and when a direction of a display sensed by the motion sensor corresponds to a specific direction in the specific period, control the plurality of switches allow the antenna to operate in a patch mode”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the periodic antenna configuration system disclosed by Yun. One would have been motivated to do so in order to implement a high efficiency antenna (See at least Col. 2 Lines 48-52 “In accordance with various aspects of the present disclosure, it may be possible to implement an antenna having high efficiency and directivity by using a metal housing of a wearable electronic device and a metal structure of a display”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Meadows (US 9943744 B2), hereinafter Meadows.

Regarding claim 9, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the processing circuitry is configured to determine, based on a location information of the wearable training computer, the activity type of the user of the wearable training computer. However, Meadows, in the same or in a similar field of endeavor, discloses the processing circuitry is configured to determine, based on a location information of the wearable training computer, the activity type of the user of the wearable training computer (See at least Col. 2 Lines 10-21 “In this example, a swing may be detected at a particular location followed by geo-spatial movement of the location aware device (e.g., due to the golfer walking to the next ball position)” Col. 6 Lines 53-64 “Moreover, sensor data from the accelerometer 150 of the location aware device 100 may be analyzed in conjunction with the GPS data from GPS receiver 120 and any of the sensor data from the tag 200 to perform deemed ball strike processing. For example, sensor data output by the tag 200's MEM sensors may be indicative of a golf swing, while the accelerometer 150's output may indicate movement stemming from a golfer's hip rotation during a golf swing (i.e., in the case where the location aware device is maintained on golfer's body during the swing)” Meadows discloses utilizing location data to determine an activity type, golfing.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the location utilization system disclosed by Meadows. One would have been motivated to do so in order to effectively estimate the state of a user (See at least Col. 15 Lines 53-55 “While the above processing provides an effective method for performing club state, club swing, and deemed ball strike determinations”).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Duong (US 20070188380 A1), hereinafter Duong.

Regarding claim 11, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the performance of the GNSS antenna comprises a number of detected GNSS satellites. However, Duong, in the same or in a similar field of endeavor, discloses the performance of the GNSS antenna comprises a number of detected GNSS satellites (See at least Fig. 2, [0023] “This is done based on the determined number of satellites detected on each of the first and second antennas such that the antenna that detected the largest number of satellites is selected as the antenna for actually acquiring satellite positioning information necessary to locate the handheld device” Duong discloses a higher number of satellites being selected.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the performance system disclosed by Duong. One would have been motivated to do so in order to obtain better performance advantage over another antenna (See at least [0025] “the other antenna may be selected in an attempt to obtain a better performance advantage over the other antenna.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of van Erven (US 10998615 B1), hereinafter van Erven.

Regarding claim 12, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the performance of the GNSS antenna comprises signal-to-noise ratio, SNR, or a received GNSS signal. However, van Erven, in the same or in a similar field of endeavor, discloses the performance of the GNSS antenna comprises signal-to-noise ratio, SNR, or a received GNSS signal (See at least Col. 21 Lines 1-5 “The antenna switching policy may be based on various measured performance parameters, such as signal strength received at each antenna 244a and 244b, a signal to noise ratio (SNR)”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the performance system disclosed by van Erven. One would have been motivated to do so in order to improve the wireless performance of a wearable wireless device (See at least Col. 3 Lines 26-29 “One approach to improve the wireless performance of headphones is to integrate multiple antennas into the headphone including at least one antenna in each earpiece to provide spatial and pattern diversity”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Yu (US 11,311,777 B2), hereinafter Yu 777.

Regarding claim 13, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the wearable training computer comprises one or more biometric sensors for measuring biometric data from the user of the wearable training computer while the user performs activities of the activity type. However, Yu 777, in the same or in a similar field of endeavor, discloses the wearable training computer comprises one or more biometric sensors for measuring biometric data from the user of the wearable training computer while the user performs activities of the activity type (See at least Fig. 4, Col. 13 Lines 1-14 “In an embodiment, the second sensor may be intended for detection of a biometric signal of the user. For example, the second sensor may be the biometric sensor 230 shown in FIG. 2A”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the biometric system disclosed by Yu 777. One would have been motivated to do so in order to provide accurate exercise information (See at least Col. 2 Lines 22-27 “Thus, there is increasing need to provide users with accurate exercise information including the exercise intensity for a wide variety of exercises”).

Response to Arguments
Applicant’s arguments regarding objections to the specification filed 10/28/2022 have been fully considered and are persuasive. All objections are withdrawn.

Applicant’s arguments and corresponding amendments regarding 35 USC 102 and 103 rejections filed 10/28/202 have been fully considered but they are not persuasive.

The prior art of record additionally teaches the newly amended elements of claim 1. Regarding “the subset of the antenna configurations comprising a plurality of antenna configurations”, the prior art of record, Kang discloses several activities and for example includes a running group, wherein the antenna configurations for running comprises a subset of loop and antenna modes. Perhaps if more detail was added to the criteria for selection of an antenna configuration, the claim would overcome the current prior art. For example, in the applicant’s arguments it is considered that groups exist within an activity, however that is not what is claimed. Specifying ‘groups’ within an activity, in addition to points made below, may further prosecution.

The applicant further amended claim 1 to include “the processing circuitry being” and “real-time”. As discussed in the interview, this element alone is not enough to overcome the prior art rejection but may lead to overcoming the current rejection if expanded upon further, such as by detailing the type or methods associated with the measurement. Similar arguments are applied to the new claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     

/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648